Citation Nr: 1448715	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-37 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a disability manifested by pelvic pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran had active service from January 1991 to February 1996 and from July 1996 to December 1996.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the RO. 

The Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is of record.  

The Board remanded the claim for additional development of the record in January 2014.  Following the issuance of a supplemental statement of the case in March 2014, the Veteran's claim was returned to the Board.  


FINDING OF FACT

1.  The Veteran is shown to have been treated for pelvic pain during her period of active service.

2.  The currently demonstrated ovarian cysts are shown as likely as not to be due to the pelvic pain that had its clinical onset during the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, her disability manifested by ovarian cysts is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A careful review of the service treatment records shows that the Veteran was treated for complaints of pelvic pain at various times during the period from 1991 to 1993; no cause for the pelvic pain was conclusively identified.  

After service, a VA examination was conducted in March 1996.  Abdominal and pelvic ultrasound were performed, wherein the uterus and ovaries were visualized and no abnormalities or causes for the Veteran s pelvic pain were identified.  

The VA examiner opined that he doubted any gynecological pathology was causing the Veteran's pelvic pain.  A gastrointestinal examination was also performed at that time, but did not discern any cause for the Veteran's pelvic pain.

The post-service VA treatment records show that the Veteran was diagnosed with cysts involving the left ovary in November 2009 via a transvaginal ultrasound.  Cysts were again present upon another such ultrasound in 2010. 

An August 2010 letter from a member of the faculty at the Vanderbilt University School of Nursing stated that more clinical evaluation should have been done while the Veteran was in service to discover the cause of her pelvic pain.  

At the December 2011 hearing, the Veteran testified that she stopped seeking treatment for her pelvic pain in service because nothing was being done about it even though she continued to experience intermittent pelvic pain.  She also testified that she had had pelvic pain continuously since service, but the cause was not properly diagnosed until November 2009.

In a December 2011 statement, the Veteran's private doctor, Dr. M, opined that the Veteran had ovarian cysts since she was in service and that this was the cause of her pelvic pain.  

The Veteran was afforded another VA examination in February 2014.  The VA examiner found that there was no pathologic reason for the Veteran's pelvic pain, and that there was normal imaging of her pelvic organs in 1996 indicating that the 2009 finding of ovarian cysts was new and related to the Veteran's menstrual cycle.  

The VA examiner concluded that there was no disability related to the Veteran's pelvic pain, and that it was not uncommon for women to experience episodes of pelvic discomfort or pain related to the menstrual cycle.  

The VA examiner concluded that it was less likely than not that the ovarian cysts had clinical onset during service, as the 1996 VA examination did not reveal gynecological pathology and there is no objective evidence of an ovarian cyst prior to 2009.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise is showing that the current disability manifested by ovarian cysts as likely as not is related the pelvic pain experienced by the Veteran during service and, as such, had its clinical onset during her period of active duty.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the disability manifested by ovarian cysts is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


